1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 SERGIO HERRERA,

 8          Worker-Appellant,

 9 v.                                                                           NO. 31,334

10 RWI CONSTRUCTION, INC.,
11 and NEW HAMPSHIRE C/O GAV,

12          Employer/Insurer-Appellees.


13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Gregory D. Griego, Workers’ Compensation Judge

15 Glen L. Houston
16 Hobbs, NM

17 for Appellant

18 Hoffman Kelley, L.L.P.
19 Jeffrey L. Federspiel
20 McKinney, TX

21 for Appellees

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6                                              ______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 __________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 __________________________________
12 JONATHAN B. SUTIN, Judge




                                           2